Citation Nr: 1606607	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  07-00 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for left knee bursitis/tendonitis.

3.  Entitlement to an initial disability rating in excess of 10 percent for right ankle degenerative joint disease (DJD), status post lateral repair with scar.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1974 to April 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2006 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and Houston, Texas, respectively.  Jurisdiction remains with the RO in Houston, Texas.

In November 2014, the Board remanded this appeal to provide a hearing to the Veteran.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is again necessary to afford the Veteran a hearing before the Board. 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.700, 20.703 (2015). The Veteran was previously unable to appear for his initial July 2013 Travel Board hearing due to his incarceration, of which he had notified VA in April 2013.  He requested in October 2014 that a videoconference Board hearing be scheduled at the RO in Houston, Texas. 

In the November 2014 remand, the Board granted the Veteran's request, and remanded the claim in order for the Veteran to be afforded a videoconference hearing.  This hearing was scheduled for December 16, 2015.  The Veteran failed to report for this scheduled hearing.  However, the Board notes that, in an October 2014 Statement in Support of Claim, the Veteran listed his address as Beaumont Highway, Houston TX. Inexplicably, the RO sent the Veteran's notices to a different address, and beginning in September 2015, VA began to receive returned mail from the address that the RO was using.  Included in the returned mail are a series of December 2015 correspondences regarding the Veteran's scheduled videoconference hearing.  Also uploaded as returned mail is a letter sent to a different address that provided the Veteran the option to reschedule his missed videoconference hearing.  The Board can only conclude that VA does not have an accurate address for the Veteran and is not using the one that was last on file, on Beaumont Highway.  There is no indication that he no longer wishes to appear in a hearing before the Board.  Indeed, up until mail started being returned, the Veteran was actively pursuing his claims.  

With the case now again before the Board, the Board notes that there is nothing of record to indicate the Veteran was notified of his hearing.  The file does show that the Veteran did not appear at the December 2015 hearing, but nothing within the claims folder shows that notice of the date and time of this hearing was actually delivered to the Veteran.  

It is not clear from the file that the Veteran failed to keep the RO informed of his address or contact information, it appears that the RO changed the address for an unknown reason. A remand by the Board confers on the Veteran the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms. See Stegall v. West, 11 Vet. App. 268, 371 (1998).  In Stegall, the United States Court of Appeals for Veterans Claims also found that if the Board proceeds with a final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance. Id.  

Therefore, the matter must be remanded yet again to ensure compliance with the Board's previous remand for the purposes of scheduling a videoconference hearing and notifying the Veteran and his representative of such a hearing. 38 C.F.R. § 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Take affirmative action to verify the Veteran's current address, including obtaining the assistance of the Veteran's representative and using any publicly available information sources.  The Board notes that the last address the Veteran identified as the correct address appears to be 10950 Beaumont Highway, Houston, TX 77078. If unsuccessful, document all action taken in the claims file. 
 
2. After verification of the Veteran's current address and contact information, schedule the Veteran for a hearing before a Veterans Law Judge via videoconference, and notify him of the scheduled hearing at his current address, in accordance with the procedures set forth at 38 C.F.R. § 20.704(a).  Appropriate notification should be given to the Veteran and his representative, and such notification should be documented and associated with the claims folder.
 
3.  Before the appeal's return to the Board, ensure compliance with the directives of this remand and undertake any corrective action to remedy any deficiencies.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

